Citation Nr: 0930360	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served in the Army National Guard.  The Veteran 
had active military service from April 1971 to August 1971, 
November 1990 to June 1991, and from September 2002 to May 
2006.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran and his 
spouse testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in December 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The RO relied on a negative etiology opinion from a January 
2008 VA examination report to deny the Veteran's claim.  The 
RO found that the Veteran's left ear hearing loss pre-existed 
his active military service period in 1990 and 1991 and that 
it was not aggravated during that period of active military 
service.  The January 2008 VA examination report states that 
the examiner reviewed "civilian occupational hearing tests" 
which showed that the Veteran had hearing loss prior to 
deployment in 1990.  However, the January 2008 VA examiner 
fails to identify the civilian occupational hearing tests 
which he relied upon to establish that the Veteran's hearing 
loss pre-existed his period of active military service and 
the Board can find no such records in the Veteran's claims 
file.  

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the claims 
file to the examiner who wrote the 
January 2008 VA examination report and 
request that he identify the "civilian 
occupational hearing tests" he relied 
upon to establish that the Veteran's left 
ear hearing loss pre-existed the 1990-
1991 active military service period.  If 
the examiner who wrote the January 2008 
VA examination report is unavailable, the 
RO/AMC should have the Veteran examined 
by another medical professional who 
should determine if it is at least as 
likely as not that the Veteran's current 
left ear hearing loss is etiologically 
related to his period of active military 
service in 1990 and 1991.  The following 
considerations will govern the 
examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner.  In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. The examiner must provide a 
rationale for all opinions 
expressed.  If the examiner cannot 
provide a requested opinion without 
resorting to mere speculation, he or 
she must so state and must explain 
why he or she cannot provide a 
requested opinion without resorting 
to mere speculation.

2. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue of entitlement to 
service connection for left ear hearing 
loss disability. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




